Citation Nr: 1438538	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-01 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cardiac disability (claimed as chest pain).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 9, 1985, to May 7, 1985.  He had active duty for training (ACDUTRA), including from September 14, 1960, to March 13, 1961; June 4, 1983, to June 18, 1983; May 22, 1987, to October 7, 1987; and October 20, 1991, to December 14, 1991, as well as during other unverified periods.  He also had inactive duty for training (INACDUTRA) on April 13, 1980, June 22, 1983, and February 22, 1985, as well as during other unverified periods.  He was retired from the Army on May 26, 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hypertension and denied a petition to reopen a claim for service connection for a heart condition.  In an August 2013 remand, the Board found reconsideration was warranted as additional pertinent service records had been submitted.  See 38 C.F.R. § 3.156(c) (2013).

These matters were previously remanded in January 2013 and August 2013 for additional development.

The Veteran testified before the undersigned Veterans Law Judge during an October 2012 Travel Board hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  In its August 2013 Remand, the Board instructed that the Veteran's periods of active duty, ACDUTRA, and INACDUTRA should be verified and a clearly enumerated list-not simply a listing of retirement points-of his periods of service should be provided.  The record does not contain any such list.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  

Further, while a VA examination was provided in April 2014, the examiner stated that, without viewing private-sector cardiac catheterization records, she was unable to provide an opinion regarding the etiology of any heart condition after 2003.  See Daves v. Nicholson, 21 Vet. App. 46, 51-52 (2007) (holding that the duty to assist is triggered where an examiner "specifically states that a medical opinion cannot be provided without information not currently available").

Accordingly, the case is REMANDED for the following action:

1. First, make any outstanding efforts necessary to verify the Veteran's periods of service-including any active duty, ACDUTRA, and INACDUTRA-from January 1960 to May 2001.  Please provide a clearly enumerated list of the Veteran's periods of service and for each period, indicating for each period whether the service was active duty, ACDUTRA, INACDUTRA, or is unverified.

2. Second, make attempts to obtain any outstanding treatment records, including from VA, Collier Heart Group, Collier Urgent Care, Physician's Medical Group, Naples Cardiovascular Specialists, and Dr. Deleon dated since January 2000, including records of any cardiac catheterizations.  See January 2002 VA Examination (reporting February 2001 stress test with Dr. Molinari); July 2003 Collier Heart Group Treatment Records (noting December 2002 cardiac catheterization); April 2014 Collier Urgent Care Treatment Records (noting results of 2013 cardiac catheterization); April 2014 VA Examination (noting the Veteran's report that Dr. Deleon was his primary care physician).  Please also make attempts to obtain any VA treatment records from January 1992.  See Appointment Slip STR (showing future VA appointments for lab work and a cardiology consultation).

3. Third, AFTER any additional VA or private treatment records have been obtained, schedule the Veteran for a VA examination by an appropriate examiner, regarding the nature and etiology of any cardiac disability and hypertension.  Provide the examiner with the clearly enumerated list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA service and a copy of this Remand.  The examiner should perform any indicated tests and provide an opinion, based on the record, regarding:

(a) whether it is less likely than not, at least as likely as not (i.e., a greater than 50 percent probability), or more likely than not that any cardiac disability present at any point since the Veteran's April 2008 petition to reopen (i) was incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred in or aggravated during a period or periods of ACDUTRA; (iii) is a result of an injury incurred in or aggravated during a period or periods of INACDUTRA; or, (iv) is otherwise related to the Veteran's active service.

(b) whether it is less likely than not, at least as likely as not (i.e., a greater than 50 percent probability), or more likely than not that any hypertension present at any point since the Veteran's April 2008 claim (i) was incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred in or aggravated during a period or periods of ACDUTRA; (iii) is a result of an injury incurred in or aggravated during a period or periods of INACDUTRA; or, (iv) is otherwise related to the Veteran's active service.

The examiner MUST consider the prior VA examinations of record, the Veteran's reports of chest pain in June 1983, April 1985, July 1987, and June 1991 service treatment records (STRs), and an April 1990 service personnel record (SPR) noting that the Veteran had requested to be sent home due to a high blood pressure condition.  

The Board notes that Diagnostic Code 7101 requires that hypertension be confirmed by readings taken at least two times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2013).  The Board also notes that VA defines hypertension as having diastolic blood pressure predominantly 90mm or greater, and defines isolated systolic hypertension as systolic blood pressure predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  

4. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



